  Case 21-03489          Doc 39    Filed 06/24/21 Entered 06/24/21 07:07:22      Desc Main
                                     Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS


Chapter:        13
Case No:        2103489

In re:          JESUS MUNOZ
                MARISOL MUNOZ


Account Number: 6153


                             WITHDRAWAL OF PROOF OF CLAIM


COMES NOW, Portfolio Recovery Associates, LLC by PRA Receivables Management, LLC
agent. Pursuant to the Federal Rule of Bankruptcy Procedure 3006, withdraws its proof(s) of
claim 34 filed on or about 05/20/2021 in the amount of $12,048.62 .

On this 6/24/2021.



By: /s/ Zachery C. Hayes
    Zachery C. Hayes, Bankruptcy Representative
    PRA Receivables Management, LLC.
         POB 41067
         Norfolk, VA 23541
         E-mail: Bankruptcy_Info@portfoliorecovery.com
